MEMORANDUM **
We have reviewed the response to the court’s April 19, 2006, order to show cause, and we conclude that petitioner Guadalupe Garcia Mendoza has failed to raise a color-able constitutional claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (upholding constitutionality of NA-CARA); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioner Garcia Mendoza. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
Petitioner Angel de Jesus Aguilar Garcia does not have a qualifying relative for *571purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to this petitioner. See 8 U.S.C. § 1229b(b)(l)(D); Molino-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.